Cite as 2015 Ark. App. 679

                  ARKANSAS COURT OF APPEALS
                                        DIVISION IV
                                        No. CR-15-449


JIMMIE BOWDEN CLARK                                 Opinion Delivered   December 2, 2015
                   APPELLANT
                                                    APPEAL FROM THE PULASKI
V.                                                  COUNTY CIRCUIT COURT,
                                                    FOURTH DIVISION
                                                    [NO. CR-14-2904]
STATE OF ARKANSAS
                                   APPELLEE         HONORABLE HERBERT T.
                                                    WRIGHT, JUDGE

                                                    AFFIRMED



                                 BART F. VIRDEN, Judge

       On December 17, 2014, Jimmie Bowden Clark was found guilty of possession of a

controlled substance, a Class D felony, and of driving on a suspended license, an unclassified

misdemeanor, after a bench trial in the Pulaski County Circuit Court. He was sentenced to

three years in the Arkansas Department of Correction on the possession charge. Clark filed

a timely notice of appeal. For his sole point on appeal, Clark asserts that the circuit court erred

in finding that he was in possession of a controlled substance. We affirm.

       At Clark’s trial, the State called four witnesses to testify. The first witness, Cardarius

Walker, a narcotics investigator for the Pulaski County Sheriff’s Office, testified that on July

9, 2014, he observed the driver of a gray Cadillac run several stop signs in the area of 14th

Street and Madison Street. Walker testified that he called for assistance and that Investigator

Joseph Breaux of the Pulaski County Sheriff’s Office responded.
                                   Cite as 2015 Ark. App. 679

       Investigator Breaux also testified at Clark’s trial. He told the court that after he

received the call requesting assistance and identifying the vehicle, he stopped Clark, identified

himself, and explained to Clark the reason he pulled him over. Clark, who was alone in the

vehicle, provided proof of insurance and vehicle registration, but he explained that his driver’s

license had been suspended. Investigator Breaux had Clark’s vehicle impounded, and then

he performed an inventory search of the car. He testified that during his search he found the

Mentos container in the passenger seat. Investigator Breaux opened the Mentos container and

found what he believed to be seven rocks of crack cocaine. An expert from the Arkansas State

Crime Lab testified that he had analyzed the substance Investigator Breaux found in the

Mentos container, and the testing confirmed that the substance was about 1.8 grams of

cocaine.

       After the State’s witnesses testified, defense counsel moved for a dismissal, asserting that

the State did not prove its case.1 The State responded that there had been evidence that there

was a controlled substance sitting in the passenger seat, that the substance was packaged in

seven individual bags, and that the substance, weighing less than two grams, was found to be

cocaine. Defense counsel repeated its motion for a dismissal, this time asserting more

specifically that the State had not proved that Clark had been in possession of cocaine. The

court denied the motion.

       Clark testified at his trial. He stated that he did not know that the Mentos container



       1
       Although appellant moved for a directed verdict, such a motion at a bench trial is a
motion for dismissal.

                                                2
                                   Cite as 2015 Ark. App. 679

was in his car, and he explained that, about 15 or 20 minutes prior to being pulled over, a

man named Thomas James had been a passenger in his car. Clark testified that the container

had not been in the car before James had ridden with him, and James must have been left it

there. James was called to testify, but he invoked his Fifth Amendment privilege against

self-incrimination and did not offer any testimony. Counsel for the defense renewed its

motion for a dismissal, and the circuit court denied the motion. The circuit court found Clark

guilty of possession of cocaine and of driving on a suspended license, and Clark was sentenced

to three years in the Arkansas Department of Correction for the possession charge. This appeal

followed.

       On appeal, we treat a motion for directed verdict as a challenge to the sufficiency of

the evidence. Bustillos v. State, 2012 Ark. App. 654, at 5, 425 S.W.3d 44, 47; Foster v. State,

2015 Ark. App. 412, at 4, 467 S.W.3d 176, 179. We will affirm the circuit court’s denial of

a motion for directed verdict if there is substantial evidence, either direct or circumstantial,

to support the circuit court’s ruling. Bustillos, 2012 Ark. App. 654, at 5, 425 S.W.3d at 47.

Substantial evidence is evidence forceful enough to compel a conclusion one way or the other

beyond suspicion or conjecture. Id. Furthermore, this court views the evidence in the light

most favorable to the circuit court’s ruling, and only evidence supporting the ruling will be

considered. Id. Witness credibility is an issue for the fact-finder, who is free to believe all or

a portion of any witness’s testimony and whose duty it is to resolve questions of conflicting

testimony and inconsistent evidence. Steele v. State, 2014 Ark. App. 257, at 6, 434 S.W.3d
424, 429. Because a criminal defendant’s intent can seldom be proved by direct evidence, it


                                                3
                                  Cite as 2015 Ark. App. 679

must usually be inferred from the circumstances surrounding the crime. Feuget v. State, 2012
Ark. App. 182, 394 S.W.3d 310.

       The State asserts that defense counsel did not state the grounds for the motion to

dismiss with specificity; therefore, the motion to dismiss was not preserved. We disagree, and

we hold that defense counsel specifically apprised the court of the element of the charge that

it alleged was insufficiently proved by the State. Arkansas Rule of Criminal Procedure 33.1

sets forth the manner in which a motion to dismiss must be made:

       (b) The motion for dismissal shall state the specific grounds [.]

       (c) The failure of a defendant to challenge the sufficiency of the evidence at the times
       and in the manner required in subsections (a) and (b) above will constitute a waiver
       of any question pertaining to the sufficiency of the evidence to support the verdict or
       judgment. A motion for directed verdict or for dismissal based on insufficiency of the
       evidence must specify the respect in which the evidence is deficient. A motion merely
       stating that the evidence is insufficient does not preserve for appeal issues relating to
       a specific deficiency such as insufficient proof on the elements of the offense.

       If the party moving for dismissal does not state specifically how the evidence is

insufficient, “the trial judge has no opportunity to rule on specific grounds with respect to any

of the charges.” Welch v. State, 330 Ark. 158, 163–64, 955 S.W.2d 181, 183 (1997).

       At the close of the State’s case in chief, defense counsel made the following motion:

“The State has not proved that my client was in possession of the cocaine.” By addressing the

specific deficiency of proof required to support the circuit court’s ruling, in this case

possession, defense counsel’s motion was made with enough detail to preserve the motion to

dismiss.

       We now turn to Clark’s point on appeal challenging the sufficiency of the evidence.


                                               4
                                  Cite as 2015 Ark. App. 679

Possession of cocaine with intent to deliver is codified at Arkansas Code Annotated section

5-64-420(b)(1). The lesser-included offense is possession of a controlled substance and is

codified at Arkansas Code Annotated section 5-64-419(a) and (b). It sets forth that a person

possessing cocaine in an amount weighing less than two grams is guilty of a Class D felony.

       “Possess” is defined in Arkansas Code Annotated section 5-1-102(15) as “to exercise

actual dominion, control, or management over a tangible object[.]” The evidence may be

direct or circumstantial, Hogan v. State, 2010 Ark. App. 434, but when circumstantial evidence

alone is relied on, it must exclude every reasonable hypothesis other than that of the guilt of

the accused. Lowry v. State, 364 Ark. 6, 216 S.W.3d 101 (2005).

       It is not necessary for the State to prove literal, physical possession of drugs in order

to prove possession, constructive possession–control of or right to control the contraband-is

sufficient. Bustillos, supra. In order to prove constructive possession, the State must establish

beyond a reasonable doubt that the defendant exercised care, control, and management over

the contraband. Foster, 2015 Ark. App. 412, at 4. Constructive possession can be inferred

where the contraband was found in a place immediately and exclusively accessible to the

accused and subject to his control. Id. Constructive possession may be established by

circumstantial evidence. George v. State, 356 Ark. 345, 151 S.W.3d 770 (2004).

       The testimony in support of the circuit court’s was as follows: Clark was alone in his

car when he was pulled over for running several stop signs. Investigator Breaux testified that

when he conducted an inventory search of Clark’s car, he found the Mentos container in the

passenger seat where it was clearly visible. The Arkansas State Crime Lab analyst testified that


                                               5
                                   Cite as 2015 Ark. App. 679

the substance in the container was crack cocaine and that it weighed 1.8 grams. Clark

testified that he was driving the car and indicated that it belonged to him.

       Based on the evidence set forth above, we find no error in the circuit court’s ruling.

The evidence supports the State’s assertion that the contraband was found in a place

immediately and exclusively accessible to Clark, that the contraband was subject to his

control, and that the substance was 1.8 grams of cocaine. Though Clark asserted that he had

no knowledge of the cocaine or of the container it was in, the circuit court did not find his

testimony credible, and we defer to the circuit court on matters of credibility. See Steele, supra.

       Affirmed.

       HARRISON and WHITEAKER, JJ., agree.

       William R. Simpson, Jr., Public Def. and Sarah Swander, Deputy Public Def., by:
Margaret Egan, Deputy Public Def., for appellant.

      Leslie Rutledge, Att’y Gen., by: Rachel Kemp, Ass’t Att’y Gen. and Rafael Gallaher, Law
Student Admitted to Practice Pursuant to Rule XV of the Rules of the Supreme Court under
the Supervision of Darnisa Evans Johnson, Deputy Att’y Gen. for appellee.




                                                6